DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected. 
The applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive.
Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010).
Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010)  in view of Martinson et al. (US 2016/0250751 A1).

Response to Amendments
The amendments filed 12/15/2021 have been entered. Claims 1, 6-8, 10-11, 15-18, and 20 remain pending in the application. 
Applicant's arguments, with respect to 35 U.S.C 112(b) filed 12/15/2021 have been fully considered and are persuasive. Therefore, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.  

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 112(f) filed 12/15/2021 have been fully considered but are not persuasive. 
The applicant argues that the phrase “language processing module” as recited in Claim 6 should NOT be interpreted under 35 U.S.C. 112(f). Specifically, the applicant argues:
Applicant submits that there is sufficient structure for the term "language processing module". The Federal Circuit in Williamson v. Citrix Online, LLC, 770 F.3d 1371, 1379 (Fed. Cir. 2014) held that that "the word 'module' has understood dictionary meanings as connoting either hardware or software structure to those skilled in the computer arts." (Emphasis added). In Williamson, the Federal Circuit explained that the district court had erred in their conclusion that "module" was a mere nonce word and in their construction of the term "distributed learning control module" as being governed by 35 U.S.C § 112 (or paragraph 6) by (1) failing to appreciate that the word "module" has a number of dictionary meanings with structural connotations; (2) in placing undue emphasis on the word "module" separate and apart from the claimed expression "distributed learning module"; and (3) in failing to give proper weight to the surrounding context of the rest of the claim language and the supporting text of the specification in reaching the conclusion that the drafter employed means-plus-function claiming. Id. 
Similarly to the district court in Williamson, the Examiner has erred in the construction of "language processing module".
The examiner firmly disagrees. 
It appears that the applicant has cherry picked portions of Williamson, out of context, to construct their improper interpretation of Williamson. 
	The court’s opinion in Williamson is the converse of that argued by the applicant. 
Regarding applicant’s alleged finding in Williamson regarding the term “module.” 

The court in Williamson did NOT conclude applicant’s interpretation. In the courts opinion (Section 2 “functional nature of the limitation”), the court stated that: 
“Module is a well-known nonce term that can operate as a substitute for “means” in the context of [112(f)]. As the district court found, “module” is simply a generic description for software or hard that performs a specified function…Here, the word “module” does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used.”
Next, in the conclusion, the opinion in Williamson recites: 
“…The district court did not err in construing the term “distributed learning control module in claims 8-16 of the ‘840 patent as means-plus-function claim term lacking corresponding structure…” 
Clearly, applicant’s arguments are legally deficient and thus cannot be found persuasive. 
Indeed, the guiding principles set forth in the MPEP reflect the court’s findings. MPEP 2181 (I)(A) recite: 
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used."
Clearly, the court’s findings in Williamson indeed apply. 
Claim 6 recites, at least in part: 
“…a language processing module configured to map a query to the stored user datum…” 
Much like Williamson’s “distributed learning control module”, the instant inventions “language processing module” passes all three prongs of 112(f) test and thus must be interpreted under 112(f). 
Therefore, applicant’s arguments regarding interpretation under 112(f) regarding the claim term “language processing module configured to…” are NOT persuasive, and the claim term remains interpreted under 112(f). 

Applicant's arguments, with respect to 35 U.S.C 103 filed 12/15/2021 have been fully considered but are not persuasive. 
The applicant presents several arguments regarding the application of Sudharsen. 
The first argument presented by the applicant is that Sudharsen fails to teach: 
“receive a user input datum, wherein the datum originates from analyzing a physically extracted biological sample…” 
In particular the application argues (Pg. 9 of remarks filed 12/15/2021): 
Sudharsan does not teach that the sample be physically extracted. Sudharsan teaches of biological sample data that may contain “recommendation for lab test(s)”, “a clinical profile of the patient”, and “lab values”, but is silent in regard to the need for biological sample to be physically extracted. 
The examiner firmly disagrees. 
	First, in the Final Rejection, mailed 02/26/2021, the examiner rejected the term and understanding of “physically extracted” under 35 U.S.C 101 because it appeared that such language required the use or otherwise was directed towards a human organism. 
In response to this rejection, the applicant argued and amended the claim to overcome the rejection under 101. The applicant argued (see Pg. 8 of remarks filed 05/24/2021): 
“…The limitation [e.g. the limitation at issue as recited above] is directed to an input (user input datum) received by the trained machine learning model that is associated to a user. User data may include any data indicative of a user’s constitution. (Instant Specification paragraph [0013]). User’s constitution may include any physiological state data of a user…Physiological data may include “data describing one or more test results…Applicant submits that this limitation is not directed towards the living entity containing one or more cell.” 
The above remarks by the applicant provide a direct rebuttal against the instant arguments. That is, as established by at least A) the broadest reasonable interpretation in light of the specification and B) applicant’s own arguments (filed 05/24/2021), the limitation at issue is not so limited as the applicant alleges and is indeed directed to at least, under BRI in light of the specification and as clearly and explicitly established by the applicant’s own arguments, “…any physiological state data of a user… [which] may include data describing one or more test results…” 
Given this admission and interpretation given and established by the applicant, it can be seen that the applicant has erred in their interpretation and has failed to account for the full scope provided by the as-filed specification. 
To be clear, and as established by the applicant, the limitation which recites: 

Is interpreted as encompassing any data that originates from analyzing a physically extracted biological sample. 
Sudharsan, as indeed admitted to by the applicant, teaches at least “lab values.” Lab values, as a person of ordinary skill in the art would infer teaches “receive a user input datum, wherein the datum originates from analyzing a physically extracted biological sample…” 
Even supposing, merely for sake of argument, that the interpretation established by the applicant is incorrect and Sudharsen’s statement of “lab values” did not teach “…the need for biological sample to be physically extracted…”, which the examiner firmly contends, Sudharsen would teach the claim language merely based on the understanding of one of ordinary skill in the art. 
That is, a person of ordinary skill in the art would readily infer that when a person receives a lab test, some physical specimen or finding about that person’s body would, at least in part, be analyzed and the result of such an analysis would be, at least in part, lab values. As just one example, but in no way limiting, if a person receives a blood test, a doctor or other authorized person, would necessarily and logically draw blood from a person. This blood is indeed, as a person of ordinary skill in the art would readily infer, a biological sample that is physically extracted (e.g. by use of a needle). This blood sample is then analyzed to extract or otherwise determine, for example, the blood type or hemoglobin levels. The values of this analysis would, necessarily, be reported on a blood test result. 

Even supposing, again merely for sake of argument, that none of the above features recited in Sudharsen nor the interpretation established by the applicant was incorrect and/or did not teach the claim language, which the examiner firmly contends, the applicant has not amended at least the limitation at issue to support their incorrect and unsupported interpretation. Therefore, because the applicant has not amended the claim language such that the examiner interprets the claim language consistent with the applicant’s alleged interpretation, the Broadest Reasonable Interpretation in light of the specification as established by the applicant and examiner and, further, as provided for in the instant specification, applies. And, Sudharsen as cited by the applicant, clearly encompasses the Broadest Reasonable Interpretation in light of the specification. 
For at least the reasons above, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are not persuasive and the rejection is maintained. 
The second argument presented by the applicant regards the limitation which recites: 
Associate the user input datum with at least a category from a list of categories comprising constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions.
First, the examiner notes the shear breadth of this limitation even by plain reading, regardless of BRI. 
any user datum that is associated with some arbitrary category of constitutional labels and those constitutional labels are associated with a list of significant conditions. 
Even under plain reading, the applicant’s arguments fall apart. Specifically, the applicant argues: 
“Sudarsan does not mention or teach a “significant condition”. While Sudharsan uses a “patient’s location” as an example of a category used to organize metadata, Sudharsan is silent regarding how those labels may be categorized, such as according to relevance with a list of “significant conditions” as stated in the specification.” 
That is, “according to relevance” is not fairly recited or even generally suggested by the claim language. Instead, the applicant relies upon the examiner to import limitations from the specification. This is a legally flawed argument. Indeed, MPEP 2111.01 (II) explicitly states that “It is improper to import claim limitations from the specification.” 
Even on this first point, applicant’s arguments cannot be found persuasive. 
Second, and returning to the shear breadth of this limitation, the examiner notes the paragraph cited by the applicant. Specifically, the applicant cited paragraph [0036] which, at least in part recites: 
“As a non-limiting example, constitutional labels may be organized according to relevance to and/or associated with a list of significant conditions. A list of significant conditions may include, without limitation, conditions having generally acknowledged impact on longevity and/or quality of life….” 
Upon considering this paragraph, the true breadth of this limitation is understood. Specifically, “significant conditions” are merely limited, however without limitation, those conditions that are “generally acknowledged” to impact longevity and/or quality of life. 
Additionally, the examiner notes the examiner’s response to arguments in the previous action (mailed 09/15/2021) in which this same limitation was discussed. Specifically in the previous action the examiner stated, and the examiner still maintains: 
Going further, the claim recites “wherein the constitutional labels may be associated with a list of significant conditions.” The examiner draws attention to the phrase “may be”. This does not limit the scope of the limitation in any meaningful way as the constitutional label may or may not be associated with a list of “significant conditions” (e.g. the limitation is not positively recited.). Even assuming that it is associated with a list of significant conditions, the examiner notes the apparent extreme breadth of this phrase. For example, simply having results of or even determining when result of, for example, a blood test, would be available, under BRI, associates that label (e.g. blood test results) with a list of significant conditions. In other words, a blood test, by its very nature, would indeed provide information to, for example, a physician that a patient might have high glucose levels or be prone to heart attacks (e.g. significant conditions). 
Clearly, since at least the previous action, the limitation at issues has had a consistent BRI in light of the specification and the amendments filed 12/15/2021 do NOT change this BRI. 
	If the applicant intends for a different interpretation, the examiner respectfully requests the applicant appropriately amend the claims with supported subject matter such that the intended interpretation is clearly claimed.
Returning to the claim limitation at issue and regarding the claim term “constitutional label.” This term too lends itself to a broad, and yet reasonable, interpretation. 

A first constitutional label 116 as described herein, is an element of data identifying and/or describing a prognosis and/or an ameliorative process that tends to improve a physical condition of a user. A prognosis, as described herein, is an element of data identifying and/or describing a current, incipient, or probable future medical condition affecting a person; medical condition may include a particular disease, one or more symptoms associated with a syndrome, a syndrome, and/or any other measure of current or future health and/or heathy aging.
Continuing, paragraph [0023] recites, at least in part: 
With continued reference to FIG. 1, physical condition of a user may include, without limitation, any physical condition identifiable using a constitutional label. Constitutional labels may include, without limitation, exercise programs, including amount, intensity, and/or types of exercise recommended. Constitutional may include, without limitation, dietary or nutritional recommendations based on data including nutritional content, digestibility, or the like. Constitutional labels may include one or more medical procedures. Constitutional labels may include one or more physical, psychological, or other therapies. Constitutional labels may include one or more medications. Persons skilled in the art, upon reviewing the entirety of this disclosure, will be aware of various processes that may be used as constitutional labels consistently with this disclosure.
Clearly, based on at least the above disclosure from applicant’s own specification, the term “constitutional label” is not so limiting. Indeed, the term “constitutional label”, under BRI in light of the specification, is interpreted as encompassing any data element that indicates or otherwise identifies:
a prognosis or ameliorative process that “tends” to improve a physical condition of a user 
an exercise program 
a diet
any medical procedure
any physical, psychological, or “other” therapy
any medication 
Further, this is actually a narrower interpretation than what the specification provides for. Reading [0027], a category (the claim term used that is associated with a user input datum) merely “…includes labels and/or descriptors describing types of user data.” Therefore, a category, as provided for in the specification, encompasses “meta data” or data that describes data. 
	So, associating a user input datum with a category from a list of categories comprising constitutional labels, appears to, under BRI, encompass the concept of recognizing that a particular datum (e.g. a blood test result) is, in fact, a blood test result or in fact any other data that describes a blood test result (e.g. a category from a list of significant categories of constitutional labels.).
	Under this BRI, Sudharsen clearly teaches the claim language. For example, paragraph [0037] recites:
	FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose (SMBG) levels are only available on a weekly basis; whereas a patient’s continuous glucose data is available (CGM) only on Thursdays…In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.” 

That is, the metadata describing, for example, clinical data or a patient’s self-monitoring blood glucose meter teaches “…associate the user input datum [e.g. the results of clinical data or a patient’s self-monitoring blood glucose meter] with at least a category from a list of categories comprising constitutional labels [the meta data based on “…the category type…”], wherein the constitutional labels may be associated with a list of significant conditions [it may be that the clinical data provided gives the physician information that the patient might be suffering from low or high blood glucose levels]…”
For at least the reasons above, the applicant’s arguments regarding the rejection under 35 U.S.C 103 are NOT persuasive and the rejection is maintained. 
The third argument under 103 that the applicant presents regards the term “suggested care provider.” 
The claim limitation at issue recites, at least in representative Claim 1: 
…wherein said user client device is configured to…generate, from the user client device, the suggested care provider by the second machine-learning model as a function of the at least one of the at least a correlated prognosis of the user…” 
The applicant argues that Sudharsen fails to teach “suggested care provider.” 
The examiner respectfully disagrees. 
The applicant argues, citing to paragraph [0103] of the instant as-filed specification, that: 
In the specification, the output generated from the user client device includes a recommendation of a nearby care provider to help answer the questions or needs of the patient. A "suggested care provider" alludes to a recommendation of a care provider that can help with the patients questions and needs. This is extremely different from a "recommendation on behavior" which could recommend the patient to go 
Again, the examiner respectfully disagrees. 
First, in the arguments, the applicant states that the specification “alludes to a recommendation of a care provider that can help with the patient’s questions and needs.” When the applicant uses the term “alludes”, the applicant is providing an interpretation which does not appear to encompass the full scope of the claim term under BRI in light of the specification. 
Second, the examiner again refers to MPEP 2111.01 (II) which explicitly states that “It is improper to import claim limitations from the specification.” In applicants arguments (see above), the applicant states that what the examiner mapped in Sudharsen to the claim language “…is extremely different…” because “a recommendation on behavior which could recommend the patient to go to a care provider but does not suggest an actual care provider like what is taught in the specification….” 
In order for the examiner to interpret the claim language as the applicant intends, would require the examiner to import limitations from the specification and as provided above (see MPEP citation), this would be improper. Thus, applicant’s arguments cannot be found persuasive. 
Third, the applicant’s own arguments provide a rebuttal. That is, the applicant appears to admit that when Sudharsen teaches a “recommendation on behavior”, such behavior could be a recommendation that the patient go to a care provider. Now, the applicant argues that this suggestion (e.g. to go to a care provider) is extremely different 
1. Teachings from Sudharsen: after the user has input their data, the system of Sudharsen, in at least one possible embodiment, suggests that the user visit a care provider. 
2. Applicant’s apparent interpretation of claim language, “as taught by the specification”: after the user has input their data, the system of the instant invention suggests a specific care provider. 
While, merely conceptually, there may be a difference (e.g. the examiner is NOT conceding the teachings of Sudharsen or indeed the applicant’s arguments) the claim language does NOT reflect this alleged feature. Merely, the claim requires that a suggested care provided is generated. This is different from what the applicant alleges because 1) a suggested care provider appears to be broader than, as the applicant appears to interpret, a “specific” care provider and 2) the claim does not recite the limitations from the specification that the applicant is alleging differentiates the language in the claim from that taught by Sudharsen. 
For at least these reasons, the applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. “a language processing module configured to map the at least a query to at least a stored user datum” in Claim 6. 
The examiner has identified the following structure and/or algorithms
1. Figure 1. Element 128
2. Figure 2. Element 128
3. Figure 4. Element 128
4. Figure 5. Element 128
5. Pg. 4-5 Paragraph [0010]. 
6. Pgs. 16-20 Paragraphs [0029]-[0033]. 
Based on the information provided in the specification the examiner notes for clarity of record that the limitation “a language processing module configured to…” as claimed in Claim 6 properly invokes 112(f); that is, sufficient structure and algorithm as required under 112(f) has been found. For clarity of record, the claimed “language processing module” as claimed is interpreted as any software, hardware, and/or combination of hardware and/or software that performs any function on text, symbols, etc. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010). 

With respect to Claim 1, Sudharsan teaches an artificial intelligence platform system, the system comprising: a server wherein the server is designed and configured to (Paragraph [0059] “The user device may receive information, such [as] clinical data via the network from the system of servers, having one or more servers such as clinical data servers, algorithm servers, user interface servers…" See also Fig. 8). 
Sudharsan also teaches wherein the at least a server is designed and configured to: receive training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn teaches the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of at least a correlated prognosis comprises a probable future medical condition (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0027] "In some examples, the data may be tagged with various identifiers, such as age, gender, clinical condition. In another example, metadata may be extracted from the stored data." See also [0037] "In addition, metadata based on the category type may be determined at step 308, such as clinical, behavioral, and/or personal." Sudharsan Paragraph [0029] “The machine learning algorithms applied at step 108 may detect any patterns, idiosyncrasies, or any other significant associations that may be used in generating a decision model that predicted behavior of the patient.” Going back to Paragraph [0022] of the instant as-filed specification, the applicant defines a medical condition as “…a particular disease, one or more symptoms associated with a syndrome, a syndrome, and/or any other measure of current or future health and/or heathy aging.” Clearly under this definition a “predicted behavior of the patient” read on “a probable medical condition.”); receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step 204, historical health data that is relevant to the provider may be gathered. Such data may include various provider characteristics including…the provider’s type of practice, specialty, age, years of experience…”Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (constitutional label) and previous prescriptions or previous visits (advisory label) the system can correlate and make a decision.) receive a user input datum, wherein the datum originates from analyzing a physical extracted biological sample, wherein the analysis is available in real time, said user input datum identifying a condition of the user (Sundharsen [0026] “…including a clinical profile of the patient such as…lab The examiner notes that clinical data (e.g. clinical profile) which includes lab values teaches “…wherein the datum originates from analyzing a physically extracted biological sample…” Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Paragraph [0042] also discloses real-time data and recites: “[a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records (612) (clinical data and prescription data)…” The fact that the “real-time health data” is “from the patient” and, at least in part, includes “clinical data” further teaches the claim language.); associate the user input datum with at least a category from a list of significant categories of constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions (Sudharsen Paragraph [0037] “FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.”)
…
generate an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received at least an element of user data to at least one of the at least a correlated prognosis of the user based upon the training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data." Paragraph [0029] "The machine learning algorithms applied at step 108 may detect any patterns…or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision-making." Example 1 and/or Example 2 as described on Pg. 6 read on the claimed "relates user data to a prognosis for the user."); creating a second machine-learning model using the second training set, wherein the second machine-learning model is configured to relate the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provider comprises at least one of the correlated care providers relates (Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (prognosis) and previous prescriptions or previous visits (suggested care provider) the system can correlate and make a decision.). 
…
Wherein said user client device is configured to: retrieve, from the user client device, wherein the stored user datum is associated with the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] Fig. 8 is a schematic diagram of an arrangement of a system by which a clinical decision may be automatically generated…” The examiner further notes Figure 2 which shows (e.g. Element 204) that a physician’s personal statistics are received. These are then used to make a decision model. Further, because the suggested care provider (i.e. medical records, prescription, recommendation on behavior) is the result of input (i.e. medical records, doctor credentials), the suggested care provider is a function of the a correlated prognosis as is required.).
Sudharsan, however, does not explicitly disclose transmit the first and second machine-learning models to the user client device. 
Bruns does teach transmit the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 


With respect to Claim 8, the combination of Sudharsan and Bruns teach wherein the server is further configured to transmit the stored user datum to an advisor client device (Sudharsan Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 10, the combination of Sudharsan and Bruns teach wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data The method may include health data received in real-time from the provider…”). 

With respect to Claim 11, Sudharsan teaches receive, by a server, training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of the at least a correlated prognosis comprises a probable future medical condition(Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0027] "In some examples, the data may be tagged with various identifiers, such as age, gender, clinical condition. In another example, metadata may be extracted from the stored data." See also [0037] "In addition, metadata based on the category type may be determined at step 308, such as clinical, behavioral, and/or personal."); receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step receiving, via the server, a user input datum, wherein the datum originates from analyzing a physically extract biological sample, wherein the analysis is available immediately after creation (Sundharsen [0026] “…including a clinical profile of the patient such as…lab values…” The examiner notes that clinical data (e.g. clinical profile) which includes lab values teaches “…wherein the datum originates from analyzing a physically extracted biological sample…” Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Paragraph [0042] also discloses [a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records (612) (clinical data and prescription data)…” The fact that the “real-time health data” is “from the patient” and, at least in part, includes “clinical data” further teaches the claim language.); associating, via the server, the user input datum with at least a category from a list of s categories comprising constitutional labels, wherein the constitutional labels may be associated with a list of significant conditions (Sudharsen Paragraph [0037] “FIG.3 is a flow diagram of an exemplary method 300 for extracting and identifying metadata. In some examples, the metadata is extracted from the collected historical data and/or real-time data in order to rate the value of the data….Another type of metadata extraction method may include determining the availability of the historical data…for example it may be determined that a patient’s self-monitoring blood glucose (SMBG) levels are only available on a weekly basis; whereas a patient’s continuous glucose data is available (CGM) only on Thursdays…In addition, metadata based on the category type may be determined as step 308, such as clinical, behavioral, and/or personal…Based on the appropriate data category (such as a patient’s location) certain decision-support/recommendations may be useful.”); generating, via the server, at least an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received element of user data to at least one of the at least a correlated prognosis of the user (Paragraph [0025] describes that the data can be patient submitted and/or creating a second machine-learning model using the second training set, wherein the second machine-learning model  is configured to related the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provided comprises at least one of the correlated care providers (Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (prognosis) and previous prescriptions or previous visits (suggested care provider) the system can correlate and make a decision.). 
…
Wherein said user client device is configured to: retrieve, from the user client device, a stored user datum, wherein the stored user datum is associated with at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider identified by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036] Also see Paragraph [0055] Fig. 8 is a schematic diagram of an arrangement of a system by which a clinical decision may be automatically generated…”).
Sudharsan, however, does not explicitly disclose transmitting the first and second machine-learning models to the user client device. 
transmitting the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical prognosis and identification of a care provider as taught by Sudharsan modified with the transmission of the machine learning models as taught by Bruns because this would allow for faster results because the client device can perform machine-learning tasks, locally, on the client device, this would lead to improved user experience and reduced waiting times (Bruns at least Fig. 8.4). 

With respect to Claim 18, the combination of Sudharsan and Bruns teaches transmitting the at least a stored user datum to an advisor client device (Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph 

With respect to Claim 20, the combination Sudharsan and Bruns teaches wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data used in the decision model can be received in real time.). 

Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010)  in view of Martinson et al. (US 2016/0250751 A1). 
With respect to Claim 6, the combination of Sudharsan and Bruns teach all of the limitations of Claim 1 as described above. 
The combination of Sudharsan and Bruns, however, do not appear to explicitly disclose a language processing module configured to map a query to the stored user datum.
Martinson, however, does appear to teach a language processing module configured to map a query to the stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For example, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim language the functional step of “map” as recited is interpreted as any function that connects or otherwise associates a query to particular stored data file. The examiner notes that the claimed “language processing module” as currently claimed invokes interpretation under 112(f); for clarity of record, the referenced “user module” of Martinson and its described features read on the claimed language processing module. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sudharsan and Bruns modified with the querying and language processing capabilities as taught by Martinson because this would allow the system to locate or otherwise identify the most relevant electronic health record (Martinson Pg. 11). 

With respect to Claim 7, the combination of Sudharsan, Bruns, and Martinson teaches wherein the stored user datum is filtered as a function of the user input datum (Martinson Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that any action or 

With respect to Claim 15, the combination of Sudharsan and Bruns teaches all of the limitations of Claim 11 as described above. 
The combination of Sudharsan and Bruns however does not appear to explicitly disclose generating a query using the user input datum. 
The combination of Sudharsan and Bruns also does not appear to explicitly disclose retrieving from a database a second stored user datum as a function of the at least a query. 
Martinson however does teach generating a query using the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data..."). 
Martinson also teaches retrieving from a database a second stored user datum as a function of the at least a query (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR...”). 



With respect to Claim 16, the combination of Sudharsen, Bruns, and Martinson teach mapping the query to the second stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim language the functional step of “map” as recited is interpreted as any function that connects or otherwise associates a query to particular stored data file.)

With respect to Claim 17, the combination of Sudharsan and Martinson teaches filtering the user datum as a function of the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Fredericks et al. “CAL: A smart home environment for monitoring cognitive decline”, NPL 2018. Similar inventive concept and specifically discloses recommending a doctor’s visit (see Pg. 3 Col. 2). 
2. Glinos et al. “FindMyDoc: a P2P platform disrupting traditional healthcare models and matching patients to doctors”, NPL 2016. Similar inventive concept. 
3. Jia et al. “Multiple Classifiers Combination Based On Specialists’ Fields”, NPL 2006. Using multiple machine learning models to determine the best specialist based on input data (c.f. Figure 1). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126